NICOLE EDWARDS

CSR No. 8498
PO Box 2141
Round Rock, Texas 78680
(512) 914-2613
nedwards.csr@gmail.com

February 5, 2015

Court of Appeals
Third District of Texas
PO Box 12547
Austin, Texas 78711-2547
Fax: (512) 463-1685

Re: Court of Appeals Number: 03-14-00505
    Trial Court Cause No. 253,616-C
    Jerry Hofrock v. Judy Hornsby

To whom it may concern,

There has been a contest filed as to the indegency of Mr. Hofrock.

Thank you for your time an attention.

Sincerely,



Nicole Edwards
CSR No. 8498
Deputy Court Reporter for 169th Judicial District
Bell County, Texas